Citation Nr: 1612175	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation higher than 30 percent for dysthymic disorder, generalized anxiety disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In August 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous August 2013 remand, the Board requested that all outstanding treatment records pertinent to the issue on appeal be obtained and associated with the claims file.  In a letter dated September 2013, the Veteran was asked to complete and return a VA Form 21-4142 in order for his treatment records to be obtained on his behalf.  The Veteran did not submit a VA Form 21-4142.  Although the Veteran failed to respond to the request, the record does not show that the Veteran's outstanding VA treatment records were requested.  The Veteran has received VA treatment for his psychiatric disorders and the most recent treatment record contained in the claims file is dated April 2007.  There is no evidence that the Veteran discontinued VA treatment for this condition.  As such, further development in required.  Stegall, 11 Vet. App. at 268.

The Veteran was scheduled for a VA examination in accordance to the August 2013 Board remand directive; however, the Veteran failed to report for this examination.  As the case must be remanded for other development, the Board will afford the Veteran another opportunity to appear for a VA examination.  The RO should ensure that a copy of the notification letter is associated with the claims file. 

The Veteran is hereby on notice that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be disallowed.  38 C.F.R. § 3.655.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Under the law, a claimant for VA benefits has the specific responsibility to present and support the claim.  38 U.S.C. § 5107(a).  The Veteran is advised that his failure to report for any scheduled examination without good cause may result in the claim being denied. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records dated from April 2007.  If these records are not available, a negative reply is required.

2.  With any necessary cooperation from the Veteran, attempt to obtain relevant records of all medical care from private providers who treated the Veteran for his claimed psychiatric disorders.  After securing the necessary release, obtain these records.  If these records are not available, a negative reply is required.

3.  Following the above development, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected psychiatric disabilities.  The claims file must be made available to the examiner for review.   

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's psychiatric disorders and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  
The examination report must include a complete rationale for all opinions expressed.  

4.  The Veteran must be given adequate notice of the examination, to include advising him of the consequence of failure to report.  See 38 C.F.R. § 3.655.  A copy of the notification letter must be included in the claims folder.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




